Citation Nr: 1631056	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran had corroborated active duty service from March 1971 to March 1973, and from April 1977 to March 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board, in an April 2014 remand, remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed neck condition is attributable to any incident of service.


CONCLUSION OF LAW

Service connection for neck condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the record contains a copy of a VCAA notice letter dated in March 2009 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has also submitted personal statements from both he and his wife.  He has not identified any additionally available evidence for consideration. 

Pursuant to the Board's April 2014 remand, the AMC was directed to obtain updated treatment records documenting the Veteran's treatment with VA.  In addition, the Board directed the AMC to schedule the Veteran for a VA examination with the purpose of providing an opinion as to the etiology of the Veteran's neck condition, to include whether it was secondary to a service-connected disability.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Prior to adjudicating the issue on remand, the AMC secured additional VA treatment records and added those records to the claims file. 
The Veteran was afforded a VA examination in July 2014, wherein the examiner carried out a physical examination and reviewed the claims file.  Based on the examination and review, including the particular documents identified in the remand directive from the Board, the examiner offered an opinion as to the etiology of the Veteran's neck condition and in particular opined as to whether it was secondary to a service-connected disability.  In light of the fact that the examiner carried out a physical examination and thoroughly reviewed the claims file before providing an opinion with a rationale, the Board finds that the AMC substantially complied with the Board's remand directives as to the neck condition claim.  Moreover, as the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the July 2014 examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 
In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is arthritis.  38 C.F.R. § 3.309. 

With regards to a showing of chronic disease in service, it is necessary for the veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Veteran contends that he began experiencing muscle spasms in his neck after he returned from a tour of duty in Southwest Asia in 1991, and that his current neck condition is a progression of his symptoms that began during this time.  He asserts that he has complained of neck pain intermittently since 1991 and that the condition has worsened over time. 

A review of the Veteran's service treatment records reveals no complaints, diagnoses, or treatments related to a neck condition at any time during either period of service.  Significantly, in an examination dated in January 1993, so after the Veteran's return from his tour of duty in Southwest Asia, the Veteran's spine was evaluated as normal.  Furthermore, on separate medical history reports prepared by the Veteran and dated in August 1992 and January 1993, so again after he returned from Southwest Asia, the Veteran did not note any problems regarding his neck. 

The first instance of a complaint related to a neck condition in the Veteran's post-service medical records is in a May 1996 VA outpatient record, in which the Veteran reported experiencing neck pain and stiffness that had been occurring for years but was getting progressively worse.  The diagnosis given was paracervical strain.  Thereafter, a January 2007 report shows that the Veteran again complained of neck pain, which at that point was not considered a chronic condition listed in his medical history.  Subsequent treatment records indicate that the Veteran began receiving regular care for his neck pain following the January 2007 complaint.  A July 2008 record shows that the Veteran was formally diagnosed with cervical spine stenosis. 

In an August 2007 outpatient record, a Dr. O.C. indicated that the Veteran was referred to the office from VA.  He reported that he first noticed intermittent pain in his neck following his return from a tour of duty in the Desert Shield campaign and that the pain gradually worsened over time.  Apparently, in January 2007, after a long driving trip the Veteran began experiencing severe neck pain which he treated through a private chiropractor to great success.  His symptoms included stiffness, pain, and headaches, with no radiculopathy noted.  After a physical examination Dr. O.C. also noted palpable muscle spasms in the neck. 

A May 2008 MRI of the cervical spine revealed mild anterior and posterior osteophytes on the inferior plates of C3, C4, C5, and C6.  The impression was diffuse disc desiccation, the aforementioned posterior osteophytes, and multilevel disc bulges throughout the cervical spine. 

In a March 2009 correspondence, a S.G. with Family Chiropractic Clinic stated that the Veteran was seen at the office in July 2007 and was diagnosed with cervical segmental dysfunction, degenerative of the cervical spine, thoracic segmental dysfunction, and myfascitis. 

In a December 2009 VA outpatient record, the Veteran asserted that he was in a motor vehicle accident in service and experienced neck pain following the accident but he did not report the pain while in service because it was not severe. 

The Veteran has submitted treatment records from his treating physician, a Dr. S., dated from August 2010 to April 2012.  In an August 2010 outpatient report, the Veteran stated that he had been experiencing tightness and discomfort in his neck since 1996 and that the pain has gotten progressively worse.  Dr. S. diagnosed the Veteran with left cervical dystonia at this time.  Subsequent treatment records show that the cervical dystonia diagnosis was maintained and that the Veteran was treated with periodic Botox injections and physical therapy. 

An outpatient record dated in July 2010 from Texas Tech University Health Sciences Center indicates that the Veteran was being treated for torticollis of the left neck for about one year by this point.  The Veteran reported that he had experienced neck pain and tightness since 1991. 

In a May 2012 statement, the Veteran's wife asserted that the Veteran complained of intermittent tension in his neck when he returned from his tour of duty in the Gulf War in 1991.  According to her, the medical professionals said the stiffness and pain was due to aging and arthritis. 
The Veteran was afforded the opportunity to testify at a videoconference before the undersigned veterans law judge in May 2012.  He asserted that he started experiencing convulsions and spasms in his neck while serving in Desert Storm.  According to the Veteran, he first ignored the symptoms of a neck condition, but when they persisted he consulted with the doctor that administered his post-appointment examination, who dismissed the pain as maybe being arthritis.  In addition, the Veteran asserted that Dr. S., his treating physician at the time of the hearing, told him that his current neck condition is related to the neck tightness he experienced in 1991 in service. 

Pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination July 2014 for the purpose of providing an opinion as to the nature and etiology of his neck condition.  He reported that he did not have any pre-military injuries or complaints related to his neck, and did not begin to experience neck pain until he was deployed overseas for Desert Storm in 1990 or 1991.  Thereafter, the Veteran asserted that he complained of neck pain during an examination in 1993 and was told that he may have cervical arthritis.  He also reported that during another examination at an unknown date he was told his neck symptoms were age related.  A physical examination revealed restricted movement of the neck, pain, and muscle spasms as well as documented arthritis.  The examiner also reported that a May 2014 note reflected that fact that the Veteran was able to play golf and walk.  

After concluding the physical examination and thoroughly reviewing the entire claims file, to include the extensive history of radiological examinations of the Veteran's neck, the examiner opined that it was less likely than not that the Veteran's neck condition was incurred in or was otherwise attributable to service.  In support thereof, the examiner first noted that the Veteran did not complain of any neck pain at any point during service, and that his initial complaint of neck pain was in April 1996, when he was diagnosed with left paracervical strain with no mention of any spasms or other symptoms indicative of torticollis/dystonia.  Thereafter, outpatient reports and radiological examinations in 2007 show disc bulges and a diagnosis of degenerative arthritis of the cervical spine, which the examiner distinguished from the current diagnosis of dystonia, as this disability is better reflected by spasming and abnormal head positioning.  Furthermore, the examiner noted that on the May 2008 MRI there was no disc herniation nor disc space narrowing noted. 

Continuing from there, the examiner proceeded to state that the first suggestion of dystonia/torticollis is in a December 2009 outpatient record when the Veteran was evaluated as having poor head posture.  The examiner noted that the Veteran reported in August 2010 on his first evaluation with Dr. S. that the neck tightness began in 1996, not in service.  In conclusion, the examiner found that the evidence shows the Veteran's symptoms of dystonia/torticollis began no earlier than in 2007 when he had intermittent right sided strains, and that it was highly unlikely that the Veteran's undocumented neck tightness and spasming is related to the Veteran's current symptoms of a neck condition. 

Upon consideration of the evidence before it, the Board finds that service connection for a neck condition it not warranted.  The Veteran did not report any symptoms of a neck condition at any time during service.  Although he now contends that his symptoms of pain and tightness of the neck began in service, he has presented no medical evidence which specifically correlates his currently diagnosed cervical arthritis and cervical dystonia/torticollis to service.  

In considering the probative value of the Veteran's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, the Veteran has not consistently reported when the symptoms of neck tightness and pain began, which weighs against the probative value of his assertions.  On an August 2007 outpatient report, the Veteran reported that he began experiencing these symptoms when he returned from his tour of duty overseas; however, during the May 2012 hearing, he reported that he was experiencing symptoms of neck pain and convulsions when he was still serving overseas.  Furthermore, during his initial consultation with Dr. S. in August 2010, the Veteran reported that the symptoms of his neck condition began in 1996.  

As a layperson, the Veteran is competent to describe the symptoms of his neck condition and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the fact remains that the Veteran's service treatment records do not show that he ever complained of any symptoms of a neck condition at any time during service, despite his assertions that he reported neck pain to a military physician and was told that his neck pain was likely a symptom of arthritis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  In addition, as discussed above, it is not even clear from the evidence when exactly the Veteran's subjective symptoms of a neck condition actually began.  Thus, the Board concludes that the Veteran has not set forth sufficient evidence that his neck condition began in service and continued through to the present day.  Accordingly, service connection on a direct basis for a neck condition under 38 C.F.R. § 3.303(a) must be denied.

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The appellant was diagnosed with degenerative arthritis in January 2007 and cervical dystonia/torticollis in August 2010, 14 years and 17 years after service, respectively.  Although the Veteran reported neck pain to his private treating physician in April 1996, this isolated instance of symptoms of a neck condition was diagnosed as a paracervical strain and was not followed up on for many years so far as the records available to the Board reflect.  Under these circumstances, the Board concludes that the Veteran has not set forth sufficient evidence that the neck condition symptoms began in service and continued through to the present day.  Accordingly, the Veteran's claim of service connection for neck condition based on continuity of symptomatology under 38 C.F.R. § 3.303(b) must be denied.  The Board also notes that the Veteran's case falls well without the one-year presumptive period  for service connection for a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.

The Veteran may still be entitled to service connection for a neck condition if all of the evidence establishes that his disability was incurred in service.  38 C.F.R. § 3.303(d).  Again, he asserts that the neck pain and stiffness that he experienced in service led to the eventual development of his currently diagnosed neck condition.  The Board does not dispute that the Veteran has the neck condition for which he is claiming service connection.  However, the Veteran's assertions must be considered in light of the negative opinion of the July 2014 VA examiner, who found that it was less likely than not that the neck condition was attributable to service.  In evaluating a VA medical examiner's opinion, the United States Court of Appeals for Veterans Claims (CAVC) has held that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Furthermore, a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the July 2014 VA examiner provided a clear rationale for the opinion; i.e. that too much time has passed in between the Veteran's reported experiences of neck pain in service and his eventual diagnosis of degenerative arthritis and cervical dystonia/torticollis, and that it is highly unlikely that the generic symptoms reported by the Veteran are related to the specific type of disability picture reflected by the neck condition that the Veteran is diagnosed with.  This rationale is supported by copious evidence in the claims file, including a thorough review of the Veteran's medical history.  As such, the Board ascribes significant probative weight to the July 2014 VA examiner's opinion. 
The Veteran stated during the May 2012 hearing that he would secure a positive opinion from his treating physician Dr. S. relating the neck condition to the symptoms the Veteran reportedly experienced while in service.  The Veteran has not submitted any such opinion from Dr. S., nor has he submitted any other medical evidence specifically relating his current neck condition to the symptoms of neck pain and stiffness that he purports to have experienced in service.  The Board thus concludes that the July 2014 VA examiner's opinion is far more probative of the issue of whether the Veteran's current neck condition is attributable to service, as compared to the Veteran's own contentions, and that the preponderance of the evidence is against the claim.  Therefore, service connection for a neck condition under 38 C.F.R. § 3.303(d) is denied, and, as such, the Veteran's claim of entitlement to service connection in total must be denied. 
  
As the preponderance of the evidence is against the Veteran's claim for service connection for a neck condition, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a neck condition is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


